Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 12, 2017                                                                                    Stephen J. Markman,
                                                                                                                  Chief Justice

  154238 & (13)(14)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 154238
                                                                     COA: 331665
                                                                     Wayne CC: 13-002258-FC
  FREDDIE DECARLO CHASE,
            Defendant-Appellant.

  _____________________________________/

          By order of January 31, 2017, the application for leave to appeal the June 22, 2016
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Comer (Docket No. 152713). On order of the Court, the case having been decided on
  June 23, 2017, 500 Mich ___ (2017), the application is again considered, and it is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D). The motions for appointment of an expert witness and to
  exclude hearsay statements are DENIED.

         WILDER, J., did not participate because he was on the Court of Appeals panel.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 12, 2017
         t0906
                                                                                Clerk